DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 26 March 2021 and 24 March 2022 have been considered with the exception of the Notice of Allowance of KR application No. 9-5-2022-021449583 because no English translation or summary of this reference has been provided.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 5, 7-10, 12-15, 17-20, 22-25 and 27-32, drawn to a fructose-4-epimerase variant, a polynucleotide encoding the variant, a vector comprising the polynucleotide, a microorganism comprising the variant, vector or polynucleotide, and a composition comprising the variant or microorganism.
Group II, claim(s) 33, drawn to a composition comprising fructose and a fructose-4-epimerase.
Group III, claim(s) 34, drawn to a method for producing tagatose.
Applicant’s election of Group I, Claims 1, 2, 4, 5, 7-10, 12-15, 17-20, 22-25 and 27-32, in the reply filed on 21 March 2022 is acknowledged. Because applicant did not distinctly and 
Claims 3, 6, 11, 16, 21 and 26 have been cancelled.  Claims 33 and 34 are withdrawn from consideration as being directed to nonelected invention.  Claims 1, 2, 4, 5, 7-10, 12-15, 17-20, 22-25 and 27-32 have been considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. HAN94648.1 (published 05 September 2018).
GenBank Accession No. HAN94648.1 describes a D-tagatose-bisphosphate aldolase from Firmicutes bacterium.  As shown by the sequence alignment below, the GenBank enzyme has 55% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, has the mutation T124S.  Since SEQ ID NO: 1 is an enzyme also having tagatose-bisphosphate aldolase activity and the GenBank enzyme has high sequence similarity to SEQ ID NO: 1 and a mutation in the claimed fructose-4-epimerase variant, fructose-4-epimerase activity is regarded as inherent to the GenBank enzyme absent evidence to the contrary.


SEQ ID NO: 1 (top) versus GenBank Accession No. HAN94648.1 (bottom)

    PNG
    media_image1.png
    792
    975
    media_image1.png
    Greyscale


Claim(s) 1, 4, 5, 7, 9, 10, 12, 14, 15, 22, 24, 25, 27 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Accession No. A0A1I7JMJ7_9FIRM (published 22 November 2017).
UniProt Accession No. A0A1I7JMJ7_9FIRM describes a D-tagatose-bisphosphate aldolase from Butyrivibrio sp. INlla21.  As shown by the sequence alignment below, the UniProt enzyme has 48% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, has the mutations T124K, N97L, N367A and T390G, as well as I80G, Q102E, T210Y, N239D and P318K.  Since SEQ ID NO: 1 is an enzyme also having tagatose-bisphosphate aldolase activity and the UniProt enzyme has high sequence similarity to SEQ ID NO: 1 and mutations in the claimed 
SEQ ID NO: 1 (top) versus UniProt Accession No. A0A1I7JMJ7_9FIRM (bottom)

    PNG
    media_image2.png
    958
    975
    media_image2.png
    Greyscale


Claim(s) 1, 2, 4, 5, 7, 9, 10, 12, 14, 15, 17-20, 22, 24, 25 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Accession No. A0A1Y4FH13_FLAPL (published 30 August 2017).
UniProt Accession No. A0A1Y4FH13_FLAPL describes a tagatose-bisphosphate aldolase from Flavonifractor plautii.  As shown by the sequence alignment below, the UniProt enzyme has 47% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, has the mutations 
SEQ ID NO: 1 (top) versus UniProt Accession No. A0A1Y4FH13_FLAPL (bottom)

    PNG
    media_image3.png
    946
    975
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Publication No. 2002/0159976) in view of any one of GenBank Accession No. HAN94648.1 (published 05 September 2018), UniProt Accession No. A0A1I7JMJ7_9FIRM (published 22 November 2017), or UniProt Accession No. A0A1Y4FH13_FLAPL (published 30 August 2017).
	Glenn et al. describe various polynucleotides from Lactobacillus rhamnosus and microorganisms comprising the polynucleotides, including polynucleotides incorporated into a vector (abstract; paragraphs [0197]-[0199]).  Among the useful proteins identified is a tagatose bisphosphate aldolase, which can be used for processing food products (Example 16 at paragraphs [0395]-[0402]; Claims 20-22).  Transgenic microbes can be constructed which comprise a polynucleotide encoding the tagatose bisphosphate aldolase (Claims 9 and 25-35; paragraphs [0097]-[0098]; Figures 35 and 36).
	Glenn et al. do not describe a microorganism which expresses the enzyme variants of Claim 1.
	As discussed above, each of GenBank Accession No. HAN94648.1, UniProt Accession No. A0A1I7JMJ7_9FIRM, and UniProt Accession No. A0A1Y4FH13_FLAPL describe an enzyme variant encompassed by Claim 1.
	It would have been obvious to one of ordinary skill in the art to have expressed any of the GenBank Accession No. HAN94648.1, UniProt Accession No. A0A1I7JMJ7_9FIRM, or UniProt Accession No. A0A1Y4FH13_FLAPL enzymes using the recombinant host microbe of Glenn et al. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-10, 12-15 and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/635157. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-10 of the ‘157 application recite species within the scope of the claims of the present application.  Note that SEQ ID NO: 1 of the ‘157 application is 100% identical with SEQ ID NO: 1 of the present application and that the ‘157 claims recite mutations at positions 97, 124, 367 and 390, optionally in combination with mutations at one or more of positions 210, 239 and 318.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2022/0025420 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652